Citation Nr: 1243714	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2003.  He also has had additional service in the National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in October 2012.  A transcript of the hearing is associated with the claims folder.  


FINDING OF FACT

The Veteran's lumbar disc disease at L4-5 is as likely as not related to his active duty military service. 


CONCLUSION OF LAW

The Veteran has degenerative disc disease of the lumbar spine at L4-5 that is likely the result of injury incurred during active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service treatment records from the Veteran's period of active duty between June 1998 and June 2003 include an April 1998 entrance examination which yielded normal findings for the back (spine) and the accompanying report of medical history noted no history of recurrent back pain, or any other orthopedic issues potentially pertinent to the lumbar spine.  In June 1998, the Veteran attended a 20-minute lecture regarding preventing back injuries, which included instruction on proper body mechanics and lifting as well as procedures for reporting a low back injury.  Other periodic examinations between February 1999 and February 2001 were negative for any significant findings or history of back issues.  In July 2001 the Veteran was seen for complaints of a sore back after playing racquetball.  After he stood up, the pain shot up his back and down his legs.  He claimed he had to keep his knees bent when trying to stand or walk.  He reported that he had pain shoot down his legs if he straightened them.  The pain was described as unlike other previous times when he reportedly pulled muscles in his back.  There was no extremity numbness.  Examination was noteworthy for an uneven gait, with posture showing his hip out to the right and left shoulder slanted out.  He had limited motion due to pain on flexion but strength was 5/5.  His deep tendon reflexes (DTRs) were negative, and he had pain on straight leg raise.  The assessment was para spinous muscle sprain, right side, rule out spinal deformity.  X-rays from July 2001 were normal.  An April 2003 pre deployment examination was negative for any orthopedic complaints.  

Following active duty service, a September 2004 record was significant for a history of having a stiff and sore back for 3 days after the last "CMT".  He was noted to have lumbar spasms.  The Veteran is shown to have received private physical therapy for back pain in December 2005 for low back pain, which was localized in the central low back and thoracolumbar spine, and which worsened on bending, coughing, sneezing, or twisting.  He was neurologically intact for sensation and proprioception in both lower extremities.  A positive neural mobility sign producing back pain was noted in tests.  The assessment was back pain and stiffness showing signs of thoracolumbar disc pathology.  He continued physical therapy throughout December 2005 with the pain described as "abolished" by January.

Thereafter, the Veteran entered the National Guard in 2006, with normal spine findings shown on a September 2006 enlistment examination, and no complaints of recurrent back pain, or any back problems or arthritis/rheumatism or other orthopedic findings pertinent to the back.  

In November 2008 the Veteran was seen with low pain that came and went for the previous 3 weeks without total resolution, and without incident.  The assessment was chronic lumbosacral strain and thoracic/lumbar spine subluxing myositis.  He continued to be seen for persistent low back pain with stiffness and spasm through November 2008.  By December 2008, his lower back stiffness was improving.

An Air National Guard (ANG) Memo for Fitness Determination filled out in December 2009 and again in March 2010 shows that the Veteran was assigned to Mobility Bag Element, Material Management Flight (MOBAGS).  His duties for the ANG were shown to entail moving, storing, and issuing assets from warehouse locations and transport vehicles.  

A January 12, 2009, private treatment record documents complaints of low back pain while pulling guard duty on January 10, 2009, in Duluth.  Findings were significant for lumbar spasms, gluteal spasms, and bilateral hamstring spasms.  

Subsequently on January 15, 2009, the Veteran was seen by his family physician with complaints of right leg pain and back pain.  The Veteran reported an onset of back pain approximately one week earlier, with treatment for it by another physician.  Subsequently, he tried to start a snowmobile by rotating from right to left and had marked pain that sent him to his knees.  The pain persisted down his right leg with a pins and needles sensation in his right foot.  He had no problems with ambulating other than pain on being upright.  He reported no problems with his bowels or urination.  His past medical history was noted to include treatment for back pain of a muscular origin back in 2004.  He reported no previous history of back pain or injury.  He also was noted to have been seen in service and his back pain started after he was discharged.  On examination, he was able to ambulate, but walked with his legs in a partially flexed position.  His reflexes and strength were intact.  He reported a pins-and-needles sensation in his foot.  The impression was possible herniated disc with radiculopathy.  Plans included arranging for magnetic resonance imaging (MRI).  

The MRI findings from the following day, January 16, 2009, showed an impression of a large disc herniation at L4-5 and a smaller disc herniation at T11-12.  Progress notes also on January 16, 2009, reveal that the Veteran reported having increasing numbness and loss of function in the lower extremities due to back pain, deemed likely from a possible herniated disc.  The Veteran felt like the numbness was progressing from the waist down and indicated that he might be on the verge of losing control of his bladder or bowels, but had not actually done so.  He underwent surgery the same day, with the procedure a bilateral L4-5 microdiskectomy and focal L4-5 decompression surgery.  The diagnosis was an acute caudal equine syndrome with large central L4-5 disc herniation. 

Later in January 2009 the Air National Guard records reveal that the Veteran reported to Senior Master Sergeant (SMS) R.D. that he had back surgery due to a herniated disc in his back.  No documentation was provided at this time.  A medical release was sent to the Veteran for information concerning the timeliness of his injury.  He was noted to have complained of a sore back at a January unit training assembly (UTA) but completed no report.  

Following surgery the Veteran recuperated, with postoperative visits in March 2009 indicating that he still had numbness in his feet and calves.  Another March 2009 record indicated that he made an excellent recovery, with still a little bit of numbness, but the other symptoms were considered to be entirely resolved.  He was released to work without restrictions.  Other records from March 2009 show that he continued with lower extremity weakness and decreased sensation to light touch in the L5-S1 dermatome.  

An April 2009 VA examination report made note of the Veteran's history of recurrent back pain during active duty service with a sore back that would put him on profile from time to time.  The Veteran stated that during such episodes he would occasionally have pain down the back of his leg.  The examiner reviewed the claims file, reciting the history of the back injury playing racquetball in July 2001.  The Veteran described the pain shooting down both legs to the point that he could barely walk.  X-rays from that time were said to not show evidence of traumatic change, but with some loss of disc space in the lower lumbar spine.  The examiner reviewed and recited the post-service evidence to include the records from January 2009 regarding the sequence of his symptoms attributed to the herniated disc and cauda equina syndrome beginning January 15, 2009, and the records of the microdiskectomy surgery.  He presently complained of back stiffness in the morning, and numbness down both lower extremities, plus an inability to curl his left toes.  

Examination revealed limited and painful motion on flexion/extension and lateral flexion bilaterally. He also had diminished reflexes of 2/4 throughout the lower extremities, except that left ankle jerk was absent.  He also had decreased sensation bilaterally on testing.  X-rays of the lumbar spine taken in April 2009 were unremarkable.  Following examination of the Veteran, the examiner diagnosed lumbosacral degenerative disc disease (DDD), status post diskectomy and gave an opinion that this diagnosis was not caused by or the result of activities during military service.  The rationale was that he developed back problems during service but did not have ongoing problems with his lumbar spine after service.  The private medical records were said to clearly state that he was not having problems prior to the episode of back pain, and that he had an acute onset of problems related to a specific incident.  Therefore his lumbosacral DDD was not caused by or the result of activities during service.  The examiner did not address the Veteran's lay history or any other records from the Air National Guard (ANG) regarding a history of back pain while on ACTDRA handling baggage.  The examiner additionally did not consider the Veteran's lay evidence regarding continued symptoms, supported by the treatment in 2004 and 2005, following his in-service injury in 2001.  

In May 2009, an attempt to obtain reports from the Veteran's January 2009 drill period relating to his claim for compensation due to back injury was made, but the individual in charge of records stated that the Veteran did not submit a report and no line of duty (LOD) determination had been done during that time period.  It was therefore determined to be too late to pursue a LOD determination.  

A June 2009 treatment record indicated that the Veteran still had residual symptoms after January 2009 and was on a level 2 profile for lower extremity pain, and numbness down the left leg.  These symptoms appeared to be linked to his injury while on "UTA" in January 2009.  

In October 2009, he was examined for follow up regarding his continued participation in the National Guard.  He noted he initially had back problems in 2000 when playing racquetball, but had no surgery, just treatment with exercises.  On January 10, 2009, he had a sore back from working at the ANG.  Three days later it got worse.  He then went to pull the cord on a snow machine and his legs gave out.  He went to the emergency room (ER) and was given some medication.  The following day it got worse and he underwent decompression surgery at L4-5 and bilateral microdiskectomy and decompression of focal L4-5 nerve root for cauda equine syndrome.  Post operatively, he had some residual lower extremity weakness and urinary urgency.  He also had some bowel problems that have gotten better.  On examination, he was noted to present his history matter of factly with no exaggerated descriptors or pain behaviors.  He was noted to have to bend forward when rising from a seated position, and use his quadriceps to stabilize and straighten out.  He could not tilt forward using his gluteal muscles to come to a stand.  He could only forward flex to 10 degrees due to lumbosacral muscle tightness.  He was clearly much weaker on his left side than his right.  The impression was cauda equina syndrome with flaccid paraparesis and neurogenic bladder. 

An October 2009 e-mail from the Veteran to another individual in the ANG expressed disappointment with the outcome of a letter sent by the ANG (regarding his fitness for duty).  He described the incident of January 10, 2009 where he hurt his back lifting bags, equipment, boxes and other items, and on Sunday awoke with more than the normal amount of pain, but his history of his back experiences was such that it would go away.  He suffered the next 3 days and then on January 14, 2009, while preparing a snowmobile, he thought the pain would go away, so he tried to start the snowmobile.  On the third pull, it put his back "over the edge" and his legs and saddle area felt a bit off.  The pain persisted and he was treated on January 15, 2009, and ended up getting emergency surgery the following day.  He reported that his back originally became a problem in the Navy in 2001 due to racquetball, which was addressed with Motrin and stretching exercises.  His pain and discomfort would come and go, but he just learned to essentially cope with the pain.  

In January 2010, a LOD determination was obtained from the ANG.  Details of the accident and history of the disease was obtained.  The following was noted:  On January 10, 2009, the Veteran stated that he hurt his back while lifting boxes, bags and equipment in the MOBAGS section of the new firehall/warehouse.  The following day (January 11, 2009) he woke up in the hotel room with more than normal back pain.  He stated that he suffered back pain for 3 days.  On January 14, 2009, he suffered more pain while attempting to start his snowmobile, resulting in a sleepless night and his lower extremities getting worse and losing feeling.  He sought medical attention on January 15, 2009, and then had surgery on January 16, 2009.  An amendment to this LOD determination indicated that it was being accomplished due to documentation provided by the Veteran on December 9, 2009 that revealed he had a pre-existing back condition that was aggravated by military service.  

A subsequent LOD determination dated in February 2010 indicated that the sources of information included the Veteran and other witnesses, including his supervisor MSGT G. G. and an element supervisor S.M. R.D., both in the ANG.  As a result of this investigation, the circumstances were determined to be as follows:  On or around January 10, 2009, the Veteran was lifting boxes, bags and other items in the MOBAG area all day and tweaked his back, aggravating an old injury.  The next day he woke up with back pain which persisted the next few days.  On January 14, 2009, he went to start a snowmobile which resulted in his dropping to his knees.  He had numbness from the waist down, along with pain.  On January 15, 2009 he was admitted for surgery.  He continued with residual effects of pain, numbness in his left leg, and lack of bladder control.  The proximate cause was described as "accident."  The recommended LOD finding was existing prior to service (EPTS), service aggravated.

Also in February 2010, a lay statement from a supervisor from the Veteran's civilian place of employment indicated that the Veteran reported to work at his regular (7:00 AM) on Monday January 12, 2009.  He was noted to be moving noticeably slow, and with discomfort, compared to his normal gait.  The Veteran informed him that he had been on National Guard duty over the weekend and had done something to aggravate his back.  He felt he could complete his job as a mine surveyor and hoped his back would loosen up during the day.  He struggled through work for 3 days.  He then called in sick on January 15, 2009, informing the supervisor that he was going to see a doctor that day.  He later called to advise that he would also miss work on Friday because of his back.  He later called the supervisor at home on Saturday January 17 and indicated that he had been taken to a hospital and undergone surgery on January 16, 2009.  He later returned to work on March 19, 2009.  A February 2010 lay statement from a human resources representative from his civilian employer confirmed that the Veteran was on disability beginning in January 2009 for a non work-related back injury.  

A February 2010 lay statement submitted and signed by fellow members of the ANG, Tsgt M.H. and Tsgt J.S. stated that on Saturday January 11, 2009, they and the Veteran were moving boxes, cages and restocking of mobility assets from one building to another for the ANG.  On this date (actually given in error as January 10, 2009 is shown to be a Saturday), the Veteran advised that he was in pain.  On Sunday, they continued the moving process and told the Veteran not to lift anything or move these items.  

The Veteran's lay statement submitted in February 2010 in lieu of a VA Form 9 said the original date of his back injury was in 2001 during his active duty Navy service.  Since that injury, his back hurt, but many entries were never recorded.  His in-service treatment consisted of Motrin and taking it easy.  He described hurting his back again between the end of his active duty in 2003 and joining the ANG in 2006, which problem was treated with physical therapy and chiropractic treatment.  Then, in January 2009, while moving inventory to a new warehouse for the ANG, his back was acting up again.  He did not report the sore back the next day because his drill was over.  The next week he was getting equipment staged for a fishing trip, and was found face down in his driveway, unable to move.  He went to the ER and was treated with morphine.  Later that night he started to feel numbness in the saddle areas with sensation migrating to his feet.  He underwent emergency surgery on January 16, 2009, and continued with restrictions precluding him from further service.  

The ANG Memo for Fitness Determination filled out in December 2009 and again in March 2010 noted that, while serving his duties in MOBAG, approximately one year earlier in January 2009, he aggravated an old injury to his back handling MOBAG assets, and since then he has been decreasingly able to participate in UTA except on a few occasions when he was able to check inventories while seated and not physically moving equipment.  

A March 2010 letter from the Veteran's chiropractor confirmed treating the Veteran on December 12, 2009 for complaints of low back pain while pulling Guard duty.  He then sought treatment that resulted in surgery for the diagnosed large central disc herniation which resulted in cauda equine syndrome, leading to residual paraparesis and some degree of neurogenic bladder.  

In March 2010, a physical evaluation, which culminated in a determination that the Veteran was recommended to not be retained for further duty due to physical condition, confirmed the medical history of the Veteran having developed low back pain at his regularly scheduled drill.  His pain was said to have worsened 3 days later, and he developed lower extremity weakness.  He was noted to have undergone the decompression surgery on January 16, 2009. 

The report of a December 2010 VA examination included review of the claims file, but gives an erroneous history of the 2001 injury taking place while playing basketball.  It also erroneously referred to the September 2006 National Guard entrance examination as a separation examination from active duty.  The Veteran's history of intermittent back pain after active service, treated with doctors and chiropractors, and the onset of low back pain reportedly around January 11, 2009 while serving with the ANG, with the injury described as "twisting wrong."  The Veteran described that the next day he woke up with low back pain but no leg pain, and then on January 15, 2009, he saw a doctor for low back pain with numbness in both legs, with the MRI revealing the L4-5 disc herniation and a diagnosis of cauda equine syndrome.  He then had the laminectomy, which resulted in the right-sided leg numbness as resolving, but his left sided numbness persisted.  

The examiner reviewed the records, to include the chiropractic records from November and December 2008 showing intermittent low back pain, without report of radiculopathy or indication of disc herniation.  The review also focused on the medical evidence around January 15, and January 16, 2009.  While noting the existence of buddy statements, no further discussion about such statement was made.  The examiner noted current symptoms of back weakness and easy fatiguing, as well as pain on forward bending.  He also had left leg weakness and numbness.  Physical examination confirmed limited motion on flexion and extension, and diminished reflexes of 2/4 throughout, except for absent left ankle jerk.  He also had decreased sensation over the left leg and foot.  X-ray was unremarkable.  The diagnosis was lumbar spine L4-5 disc herniation with cauda equine syndrome postoperatively.  

The examiner gave an opinion that this diagnosed condition was less likely as not aggravated by the Veteran's National Guard service.  The rationale was that there was no documentation in the service treatment records of chronic back pain or radiculopathy during active service.  The unconfirmed date of this injury was Saturday and Sunday January 10th , and 11th 2009.  The radicular pain and lower extremity dysesthesia were documented in 2 separate medical records as beginning January 14, 2009 immediately after pulling the started cord of a snowmobile.  Therefore, although there was medical documentation of intermittent low back pain since November 2008, the onset of radicular pain began after his probable National Guard service weekend time.  This was deemed the result of the incident of pulling a snowmobile starter cord.  The examiner further opined that degenerative findings shown on MRI were within the range of normal for age and did not meet the definition for DDD based on plain film radiographs.

In March 2011 an addendum to the December 2010 VA examination included review of the January 2010 LOD report and the December 2010 VA examination, as well as the claims file.  The examiner pointed out that the LOD determination of January 2010 was recorded a year after the incident took place, and stated that the note amending the LOD indicated that the author was recording statements made by the Veteran almost a year after the incident took place.  The examiner again addressed the evidence which indicated that the low back symptoms treated on January 12, 2009, were for low back pain without sciatica, and the January 15, 2009, record describing the right leg symptoms beginning while starting a snowmobile.  Based on this documentation the examiner determined that the sciatica began on January 14, 2009 when pulling the starter cord of a snowmobile.  Although the Veteran had a pre-existing low back condition since at least November 2008, the sciatica symptoms indicating disc herniation and nerve root impingement/cauda equina began on that same day.  Therefore based on this documentation the examiner opined that the Veteran's disc herniation, nerve root impingement eventually diagnosed as cauda equina syndrome was less likely as not aggravated by National Guard duty on January 11, 2009, by lifting multiple objects and most likely was caused by pulling the starter cord of the snowmobile.

The Board notes that neither the opinion from the VA examiner at the December 2010 VA examination nor the March 2011 addendum appeared to be based on consideration of the lay evidence describing continued back symptoms since active duty, nor other pertinent lay evidence regarding the nature of his duties, or the nature and severity of his symptoms, including during the January 2009 drill weekend.  These opinions also did not address the findings made on January 12, 2009 the Monday after his weekend duty, which noted findings of spasm extending down both hamstrings.  Nor did the opinions address the physical therapy record from December 2005 prior to entry in the National Guard, that suggests he was showing signs of thoracolumbar disc pathology.

The Veteran also submitted a lay statement in August 2011 wherein in addition to describing the duties and sequence of events that took place both in service in 2001 and again in 2009.  He again described after his initial injury in 2001, that he learned to deal with the pain, and thought that since nothing had been found on examination it must be in his head.  He indicated that over the years between active service and the incident in January 2009, the pain would be intermittent and usually go away in 2 days.  This statement contained additional details regarding his symptoms that followed his guard duty weekend of January 10-11, 2009.  The Veteran indicated that he was previously too embarrassed to report these symptoms, which involved 2 episodes of fecal incontinence at work on January 12, 2009, and again 2 days later.  He also reported that during this time he had numbness and tingling in his feet, and a loss of sensation when urinating.  He indicated that he still thought his back would improve in time to go fishing the following weekend, so he tried to start his snowmobile to prepare for the weekend, and subsequently had the symptoms that culminated in his surgery.

The Veteran's October 2012 Board testimony also is consistent with his and others' prior lay statements regarding the sequence of events regarding his back symptoms.  He again reported basically self treating his back after its initial injury in 2001. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Medical evidence of treatment is not needed to corroborate an assertion that the Veteran has experienced back pain since his active period of service that ended in June 2003.  Rather, as this is within the realm of his own lay senses, he need only establish he has experienced continuous symptoms (not had continuous treatment). See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The United States Court of Appeals for Veterans Claims (Court) has recognized lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Court has similarly determined that a VA examination was inadequate because the examiner did not comment on a veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Certainly then, when, as here, there is documentation of an event in service and of recurring symptoms since, this supports a finding that the appellant's report of continuity of symptoms is credible.  Likewise his lay evidence regarding the worsening of symptoms, and the manifestations thereof, to include the lower extremity symptoms and bowel or bladder symptoms fall within the realm of his senses.  

Ultimately, though, competent and credible medical nexus evidence is needed to associate these continuous symptoms since that injury in service with his current disorder.  There is medical evidence for and against the claims on this question.  See Watson v. Brown, 4 Vet. App. 309, 314  (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548  (2000); and Collaro v. West, 136 F.3d 1304, 1308  (Fed. Cir. 1998). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
The Veteran claims that his current lumbar spine disorder is related to service and has been ongoing since service.  Alternately he has argued that his current lumbar spine disorder was caused or aggravated as a result of an incident during active duty for training (ACDUTRA) while in the ANG the weekend of January 10-11, 2009, when he injured his back lifting heavy items, discussed in detail above.   For the following reasons, the Board finds the evidence is at least in equipoise and resolves reasonable doubt in the Veteran's favor. 

Based on the foregoing, when resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a lumbar spine disorder is warranted.  As noted above, service treatment records document treatment for complaints of back problems in service in 2001 after playing racquetball.  The symptoms described as pain shooting up his back and down his legs are similar to symptoms later described in January 2009.  In the interim, it was suggested by a medical provider that he had possible disc pathology in December 2005.  Moreover, he has provided competent lay testimony that he continued to experience symptoms of back problems that were self treated during service and continued after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds that the Veteran's lay statements regarding continuing symptoms are credible.  They are supported by post-service evidence of treatment in 2004 and 2005, with a suggestion as early as December 2005 that he was showing signs of thoracolumbar disc pathology.  

After service, he is shown to have had his symptoms worsen by events in January 2009, which appear to include not only the guard weekend of January 10-11 2009, of which the Board finds credible lay and medical evidence supporting such a finding, but also the incident on January 14, 2009, where his symptoms worsened again after attempting to start a snowmobile.  Although it is hard to imagine that anyone would attempt to start a snowmobile with a pull cord so soon after having the kind of problems the Veteran had with his back following the drill weekend, his account of the incidents over that short period in January 2009 are supported by additional evidence, including by fellow members of the ANG and medical personnel.  

The Board is aware that the VA examiners in April 2009, December 2010 and March 2011 opined that the Veteran's back condition was less likely as not related to his military service.  Nevertheless, the Board finds these opinions to be less persuasive than the Veteran's competent and credible lay statements regarding continuity.  In addition, these opinions failed not only to take into account the Veteran's lay evidence regarding continuity, but also failed to fully consider other medical evidence as discussed above, that tended to support the Veteran's claim.  

In weighing all of the evidence of record, the Board finds that it is as likely as not that the Veteran's continuing symptoms since active duty service are traceable to the back problems first demonstrated in service.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record establishes that the Veteran's current lumbar spine disc disease at L4-5 is related to his active military service.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012). 


ORDER

Service connection for a L4-5 degenerative disc disease is granted



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


